IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-51114
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE ZOLLINO,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-01-CR-180-1-EP
                        --------------------
                          December 21, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Zollino appeals the district court’s detention order

denying his request for release pending trial.   He argues that

the district court’s judgment should not be given deference

because the district court erroneously stated that the detention

hearing transcript was not part of the record and the district

court did not review the transcript.   Although the record

indicates that the district court did not review the transcript

of the detention hearing, the district court’s judgment may be




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-51114
                                 -2-

affirmed on any ground supported by the record.    See United

States v. McSween, 53 F.3d 684, 687 n.3 (5th Cir. 1995).

     The district court’s determination that Zollino should be

detained pending trial because he poses a flight risk is

supported by the record.    Zollino has been indicted for 19 counts

of securities fraud, mail fraud, wire fraud, and money

laundering, and he faces a possible sentence of up tp 260 years

of imprisonment, very large criminal fines, and restitution of

approximately $325 million.   The evidence presented at the

detention hearing indicates that Zollino is a Mexican citizen,

his wife is a Spanish citizen, and they both frequently travel

internationally.   Zollino has no real property in the United

States, and the Government presented evidence indicating the

Zollino has transferred assets outside of the United States and

has some control over assets which are listed in the name of his

mother and/or his father.   Zollino failed to comply with the

magistrate judge’s order to provide a report prepared by the

bankruptcy receiver concerning his assets and those assets in the

names of others over which he has direct or indirect control.

Without such financial information, the district court could not

determine the appropriate amount of a bond or security for a bond

which would be sufficient to ensure Zollino’s appearance for the

trial.   Because the district court’s detention order is supported

by the record, the district court’s order is AFFIRMED.   Zollino’s

motion to supplement the record on appeal is DENIED.